UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VICTOR CAMPOS,

                          Plaintiff,
                                                    18 Civ. 12359 (KPF)
                   -v.-
                                                  OPINION AND ORDER
LENMAR RESTAURANT INC. and
WILLIAM BRUCKMAN,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff brings this action for violations of the Fair Labor Standards Act

of 1938, Pub. L. No. 75-718, 52 Stat. 1060 (the “FLSA”), codified as amended at

29 U.S.C. §§ 201-219, and the New York Labor Law, Consol. Laws 1909, ch. 31

(the “NYLL”) against Defendants Lenmar Restaurant Inc. (doing business as

“Pietro’s”) and William Bruckman (collectively, “Defendants”). Plaintiff alleges,

inter alia, that Defendants failed to pay regular and overtime wages for all

hours worked; failed to pay minimum wage under the NYLL; failed to pay

spread of hours compensation under the NYLL; and failed to provide proper

wage notices and statements under the NYLL.

      Plaintiff now moves for conditional certification under § 216(b) of the

FLSA and for authorization to send notice to prospective collective action

members. For the reasons set forth in this Opinion, the motion for conditional

certification is granted, but solely for a collective composed of current and

former bussers and servers.
                                         BACKGROUND 1

A.    Factual Background 2

      Plaintiff alleges that from approximately April 2017 to November 2018,

he was employed by Defendants as a busser at Pietro’s, a restaurant located in

Manhattan. (Compl. ¶ 22; Pl. Decl. ¶ 1). Plaintiff alleges that “[a]t all relevant

times, Defendants … engaged in a policy and practice of failing to pay

Plaintiff … for all hours worked due to time shaving.” (Compl. ¶ 46). Further,

Plaintiff alleges that Defendants “engaged in a policy and practice of failing to

pay the minimum wage in the lawful amount,” because “Defendants were not

entitled to claim [a] tip credit allowance.” (Id. at ¶ 47). In addition to the

above, Plaintiff alleges that Defendants “fail[ed]” to pay … the spread-of-hours

premium for workdays exceeding ten hours” (id. at ¶ 57); “failed to provide

proper wage and hour notices” (id. at ¶ 59); and “failed to provide proper wage

statements” (id. at ¶ 60).




1     The facts in this Opinion are drawn from Plaintiff’s Complaint (“Compl.” (Dkt. #1)), and
      Plaintiff’s declaration in support of the pending motion (“Pl. Decl.” (Dkt. #24)). For ease
      of reference, the Court refers to Plaintiff’s opening brief as “Pl. Br.” (Dkt. #23);
      Defendants’ opposition brief as “Def. Opp.” (Dkt. #28); and Plaintiff’s reply brief as “Pl.
      Reply” (Dkt. #29).
2     Plaintiff bears the burden on a Section 216(b) motion. Accordingly, the Court focuses
      primarily on Plaintiff’s account of the facts at this stage of the litigation. See Myers v.
      Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010) (describing the “modest factual showing”
      needed for a motion for conditional certification). The Court “grant[s] the plaintiff the
      benefit of the doubt given the posture of this motion.” Williams v. Movage Inc., No. 17
      Civ. 2628 (KPF), 2018 WL 1940435, at *1 n.2 (S.D.N.Y. Apr. 24, 2018) (quoting Mendoza
      v. Ashiya Sushi 5, Inc., No. 12 Civ. 8629 (KPF), 2013 WL 5211839, at *1 n.1 (S.D.N.Y.
      Sept. 16, 2013)). By contrast, the Court does not consider the factual assertions
      contained in Defendants’ opposition brief or declarations filed in support thereto. See
      Escobar v. Motorino E. Vill. Inc., No. 14 Civ. 6760 (KPF), 2015 WL 4726871, at *3
      (S.D.N.Y. Aug. 10, 2015) (quoting Bhumithanarn v. 22 Noodle Market Corp., No. 14 Civ.
      2625 (RJS), 2015 WL 4240985, at *4 (S.D.N.Y. July 13, 2015)).

                                               2
      Plaintiff claims that throughout his employment with Defendants, he

regularly worked 63.5 hours per week: from 9:30 a.m. to 9:30 p.m., with a 30-

minute lunch break, five days a week, and from 3:00 p.m. to 9:30 p.m., with a

30-minute lunch break, one day a week. (Compl. ¶ 23; Pl. Decl. ¶ 4). And yet,

Plaintiff claims, he was not compensated for all the hours that he worked. (Pl.

Decl. ¶ 6). Although Plaintiff was supposed to be given a full one-hour lunch

break during his workdays, he “was regularly required to work after taking only

30-minutes of break time every day.” (Id.). Despite this, “Defendants

indiscriminately and automatically deducted [one] hour from my hours worked

on each workday.” (Id.). In addition, Plaintiff was required to start work at

9:30 a.m. five days a week, despite being told by Defendant William Bruckman

that he would not be paid for any work prior to 10:00 a.m. (Id. at ¶ 9). Plaintiff

alleges that these time-shaving and off-the-clock work policies caused him to

be consistently underpaid every week. (Id. at ¶ 11). “The number of work

hours reflected on [employees’] paystubs were always a round whole number,

like 36.00 or 40.00, which was unrealistic and untrue, and significantly less

than [the employees’] actual number of hours worked each week.” (Id.). On

top of all of this, Plaintiff “was never paid the spread-of-hours premium despite

having workdays that exceeded ten hours on a regular basis.” (Id. at ¶ 14).

      Plaintiff claims that from the beginning of his employment to December

2017, he was paid at a base hourly rate of $7.50 per hour, and that from

January 2018 until the end of his employment, he was paid at a base hourly

rate of $8.65 per hour. Both of these rates reflect the discounted tip credit

                                        3
minimum wage rates for their respective periods. (Pl. Decl. ¶ 2). However,

Plaintiff alleges that he was required throughout his employment to spend

more than half of his work time engaging in non-tip-related activities, “such as

cleaning the refrigerator and kitchen; throwing out garbage; stocking inventory;

cleaning the restaurant; assisting dishwashers …; drying and polishing

silverware; storing clean dishes; [and] assisting the barista with his work.” (Id.

at ¶ 13). Moreover, Plaintiff “did not receive proper notice regarding

Defendants’ tip credit deduction.” (Id. at ¶ 12).

      Plaintiff brings this action “on behalf of all non-exempt persons,” which

he defines to include “cooks, line-cooks, food preparers, dishwashers, porters,

waiters, runners, bussers, and bartenders,” and potentially others, who were

employed at Pietro’s during the last six years. (Compl. ¶ 11). In general,

Plaintiff claims that each of these non-managerial employees, regardless of

position, was subject to the same treatment as Plaintiff regarding wages and

hours. (See Pl. Decl. ¶¶ 2, 4, 5, 7, 9, 12-16). Plaintiff alleges that he observed

and spoke with 12 different workers, the bulk of whom were bussers and

servers, but three of whom were kitchen staff. (See id. at ¶ 3). Plaintiff

“regularly spoke” with servers and bussers such as Valerio Santo, Julio

Quenca, and an individual known only as “Jordan,” “who were very upset

because they were only able to take a 30-minute meal break before returning to

work, but Defendants always deducted the full 1-hour meal time from their

wages.” (Id. at ¶ 8). Plaintiff also describes telling Carlos Pina, a server, that

Plaintiff was not being paid for all of his hours and was not receiving a spread-

                                         4
of-hours premium. (Id. at ¶ 10). Pina allegedly responded “that he was well

aware of Defendants’ policies … because he too was never paid the full hourly

wage.” (Id.). Plaintiff alleges that Pina, Santo, and Quenca all told him, “[N]o

one is paid the full pay at Pietro’s.” (Id.). Plaintiff and Pina often spoke about

how they “work for free every day.” (Id.). Plaintiff claims that on pay day, he

“observed several of [his] co-workers talking about their paystubs, and

frequently complaining that they were missing many hours on their paystubs

and paycheck.” (Id. at ¶ 11). “Many of the hourly employees … were extremely

dissatisfied about the prevalence of unpaid labor but remained cautious about

expressing their frustration because they feared that they would get fired and

lose their jobs.” (Id.).

B.    Procedural Background

      Plaintiff filed his Complaint on December 31, 2018. (Dkt. #1). The case

originally proceeded to mediation (Dkt. #10), but the mediation was

unsuccessful (Dkt. #17). The Court held an initial pretrial conference on

August 15, 2019. During that conference, Plaintiff indicated that he intended

to file a motion for conditional certification under § 216(b) of the FLSA.

Plaintiff filed his motion for conditional certification on August 30, 2019. (Dkt.

#22). Defendants filed their opposition brief on September 27, 2019. (Dkt.

#25). Plaintiff filed his reply on October 11, 2019. (Dkt. #29).




                                         5
                                   DISCUSSION

A.    Applicable Law

      1.     The FLSA Generally

      The FLSA permits aggrieved employees to bring collective actions against

their employers for unlawful employment practices. The statute authorizes

suits “by any one or more employees for and in behalf of himself or themselves

and other employees similarly situated.” 29 U.S.C. § 216(b). Unlike class

actions brought under Federal Rule of Civil Procedure 23, FLSA collective

actions need not satisfy the standards of numerosity, typicality, commonality,

or representativeness. Young v. Cooper Cameron Corp., 229 F.R.D. 50, 54

(S.D.N.Y. 2005); Fed. R. Civ. P. 23(a). “Also unlike Rule 23, only potential

plaintiffs who ‘opt in’ by filing written consents to join the collective action can

be ‘bound by the judgment or benefit from it.’” Mendoza v. Ashiya Sushi 5, Inc.,

No. 12 Civ. 8629 (KPF), 2013 WL 5211839, at *2 (S.D.N.Y. Sept. 16, 2013)

(quoting Gjurovich v. Emmanuel’s Marketplace, Inc., 282 F. Supp. 2d 101, 104

(S.D.N.Y. 2003)). District courts may, in their discretion, “facilitat[e] notice to

potential plaintiffs of the pendency of the action and of their opportunity to opt-

in as represented plaintiffs.” Myers v. Hertz Corp., 624 F.3d 537, 554 (2d Cir.

2010) (internal quotation marks omitted) (citing Hoffmann-La Roche Inc. v.

Sperling, 493 U.S. 165, 169 (1989)).

      2.     Collective Certification Under § 216(b) of the FLSA

      The Second Circuit has endorsed a two-step method to certify FLSA

collective actions. Myers, 624 F.3d at 555. At the first step, courts consider

                                          6
whether “to send notice to potential opt-in plaintiffs who may be similarly

situated to the named plaintiffs with respect to whether a FLSA violation has

occurred.” Id. (internal quotation marks and citations omitted). At the second

step, “the district court will, on a fuller record, determine whether a so-called

‘collective action’ may go forward by determining whether the plaintiffs who

have opted in are in fact ‘similarly situated’ to the named plaintiffs.” Id. This

second step “typically occurs after the completion of discovery[.]” Bifulco v.

Mortgage Zone, Inc., 262 F.R.D. 209, 212 (E.D.N.Y. 2009). At the latter stage,

the court may “decertify the class or divide it into subclasses, if appropriate.”

McGlone v. Contract Callers, Inc., 867 F. Supp. 2d 438, 442 (S.D.N.Y. 2012)

(internal quotation marks and citation omitted).

      Plaintiffs bear a low burden at the first step: They need only “make a

modest factual showing that they and others together were victims of a

common policy or plan that violated the law.” Glatt v. Fox Searchlight Pictures,

Inc., 811 F.3d 528, 540 (2d Cir. 2015). Upon such a showing, plaintiffs may

send notice to other potential plaintiffs “who may be ‘similarly situated’ to the

named plaintiffs with respect to whether a FLSA violation has occurred.”

Myers, 624 F.3d at 555. “Because minimal evidence is available at this stage,

this determination is made using a ‘relatively lenient evidentiary standard.’”

McGlone, 867 F. Supp. 2d at 442 (quoting Mentor v. Imperial Parking Sys., Inc.,

246 F.R.D. 178, 181 (S.D.N.Y. 2007)). “However, certification is not

automatic.” Taveras v. D & J Real Estate Mgmt. II, LLC, 324 F.R.D. 39, 41




                                         7
(S.D.N.Y. 2018). “Although a plaintiff’s factual showing is modest, it cannot be

satisfied by unsupported assertions or conclusory allegations.” Id.

      At the first stage, “the court does not resolve factual disputes, decide

substantive issues going to the ultimate merits, or make credibility

determinations.” Winfield v. Citibank, N.A., 843 F. Supp. 2d 397, 402 (S.D.N.Y.

2012) (quoting Cunningham v. Elec. Data Sys. Corp., 754 F. Supp. 2d 638, 644

(S.D.N.Y. 2010)). Courts in this District have therefore held that a FLSA

collective action may be conditionally certified based upon even a single

plaintiff’s affidavit. See Escobar v. Motorino E. Vill. Inc., No. 14 Civ. 6760 (KPF),

2015 WL 4726871, at *2 (S.D.N.Y. Aug. 10, 2015) (collecting cases).

B.    Analysis

      1.     Plaintiff Has Met His Burden to Conditionally Certify a
             Collective Action Involving Bussers and Servers

      Plaintiff seeks conditional certification 3 of a broad class of “all non-

exempt employees” employed at Pietro’s restaurant since December 31, 2012,

including “cooks, line-cooks, food preparers, dishwashers, porters, servers,

bussers, and bartenders.” (See Pl. Br. 1, 4). Plaintiff has undoubtedly alleged

facts specific enough to warrant conditional certification of bussers and

servers. Plaintiff has alleged that he, as a busser, was subject to a specific

policy of being forced to work hours that were not accounted for in his

paycheck, causing him to be consistently underpaid throughout his


3     The Court notes that Plaintiff specifically seeks conditional certification of his FLSA
      claims regarding Defendants’ time-shaving and off-the-clock work policies. (Pl. Br. 1
      n.1). Plaintiff indicates that he will seek class certification of his state law claims at a
      later date. (Id.).

                                                8
employment. (See Pl. Decl. ¶¶ 4, 6, 9). Plaintiff has also named other bussers

and servers whom he observed or had conversations with about Defendants’

practice of requiring employees to engage in unpaid work, whether it be not

paying employees for work done prior to 10:00 a.m. or indiscriminately

subtracting a one-hour lunch break from employees’ pay. (See id. at ¶¶ 7-8,

10-11). Indeed, Plaintiff provides specific details of conversations he had with

Santo, Quenca, and Jordan about not being able to take the entirety of their

lunch break (see id. at ¶ 8), as well as conversations with Pina about Pina

never being paid his full hourly wages (see id. at ¶ 10). This is more than

enough to meet the lenient standard that controls at this stage. See Islam v.

LX Ave. Bagels, Inc., No. 18 Civ. 4895 (RA) (RWL), 2019 WL 5198667, at *6

(S.D.N.Y. Sept. 30, 2019) (granting conditional certification where plaintiffs

“name[d] or otherwise identif[ied] specific employees that were subject to the

same unlawful compensation policies” (internal quotation marks omitted));

Iriarte v. Café 71, Inc., No. 15 Civ. 3217 (CM), 2015 WL 8900875, at *4

(S.D.N.Y. Dec. 11, 2015) (granting same where plaintiff declared that “he ha[d]

personal knowledge from his observations and his conversations with his

coworkers that he and ‘all other employees …’ were victims of Defendant’s

practices”).

      Defendants contend, however, that Plaintiff’s proposed class is overly

broad. (See Def. Opp. 3-5). The Court agrees, although not for the reasons




                                        9
Defendants raise in their briefing. 4 While Plaintiff has made his modest factual

showing insofar as bussers and servers are concerned, he has not made

sufficient allegations regarding other non-managerial employees at Pietro’s.

Plaintiff has identified by name and position three employees who were not

bussers or servers, and has asserted “[b]ased on [his] personal observations

and conversations” that all non-managerial employees “were subject to the

same wage and hour policies.” (Pl. Decl. ¶¶ 2-3). In contrast to bussers and

servers, for whom Plaintiff can point to specific details from his own experience

or from conversations with specifically named employees, Plaintiff is unable to

provide any non-conclusory allegations about the conditions that other non-

managerial employees experienced. Even under the low bar set by conditional

certification, Plaintiff’s allegations are insufficient to permit the inclusion of

these other employees in the class because they do not provide a basis from

which the Court can conclude that these employees were subject to a common

policy. See Ramos v. PJJK Restaurant Corp., No. 15 Civ. 5672 (PKC), 2016 WL

1106373, at *4 (S.D.N.Y. Mar. 10, 2016) (denying inclusion of “all hourly

employees” where the plaintiffs merely identified names and positions of

employees and asserted “[b]ased on … personal observations and



4     Defendants raise largely factual disputes regarding the differences in job duties,
      responsibilities, hours, and means of payment between customer-facing staff, kitchen
      staff, and bartenders at Pietro’s. (See Def. Opp. 4-5). However, on a motion for
      conditional certification, this Court will not “resolve factual disputes, decide substantive
      issues going to the ultimate merits, or make credibility determinations.” See
      Bhumithanarn v. 22 Noodle Market Corp., No. 14 Civ. 2625 (RJS), 2015 WL 4240985, at
      *3 (S.D.N.Y. July 13, 2015) (quoting Lynch v. United Servs. Auto Ass’n, 491 F. Supp. 2d
      357, 368 (S.D.N.Y. 2007)). Therefore, Defendants’ contentions are inappropriate at this
      stage of the litigation.

                                              10
conversations” that those employees were subject to the same policies).

Therefore, the Court will grant the collective action only insofar as bussers and

servers are concerned. 5

         2.     The Court Generally Approves the Proposed Notice and the
                Consent to Join Form, and Will Permit Certain Pre-
                Certification Discovery

         Having decided that conditional certification is warranted for bussers

and servers, the Court next turns to Plaintiff’s proposed notice, consent to join

form, and request for pre-certification discovery.

                a.     The Proposed Notice

         Plaintiff seeks approval to send notice to the putative collective in this

action. The proposed notice, in relevant part, states that the notice is meant

“to advise you of your right to participate in this lawsuit under the FLSA.”

(Dkt. #23-1 at 1). It further states that “[t]he Court has not decided the merits

of any claims or defenses asserted by any party to this lawsuit or whether any

party is right or wrong.” (Id.). The proposed notice also informs readers that

“[i]t is your right to join or not to join this lawsuit.” (Id.). As drafted, the

proposed notice provides potential members with a 60-day opt-in period. (Id.

at 2).




5        Defendants also argue that Plaintiff is not an appropriate class representative because
         he allegedly made false statements and does not understand the distinctions between
         and among various employees at Pietro’s. (See Def. Opp. 5). Insofar as this argument
         is not merely another attempt to raise factual disputes, § 216(b) does not require
         anything more of class representatives than that they are “similarly situated.” 29
         U.S.C. § 216(b). If Plaintiff eventually moves for class certification pursuant to
         Rule 23(a), Defendants may then raise concerns about Plaintiff’s appropriateness as a
         class representative. See Fed. R. Civ. P. 23(a).

                                                11
      The Court is largely amenable to the proposed notice and to its

translation into Spanish. See Valerio v. RNC Indus., LLC, 314 F.R.D. 61, 76

(E.D.N.Y. 2016) (“Generally, courts permit notice to be translated into the

mother tongue of non-English speaking groups of potential plaintiffs.” (internal

quotation marks omitted)). However, the Court will approve the proposed

notice subject to three revisions. First, the proposed notice must reflect the

Court’s decision limiting the conditionally certified class to bussers and

servers. Second, in order to ensure the accuracy of the notice and its

comprehensibility by potential plaintiffs, the Court directs that the word “FLSA”

be inserted before the word “claims” in the sentence in the last paragraph of

the first page of the proposed notice, reading, “If you believe that you may be

able to assert any of the claims described above, you have the right to

participate in this lawsuit.” (See Dkt. #23-1, at 1). Thus, the sentence should

read, “If you believe that you may be able to assert any of the FLSA claims

described above, you have the right to participate in this lawsuit.” Third, the

proposed class of potential plaintiffs should be limited to those who have been

employed as bussers or servers by Defendants at any time in the three-year

period prior to the filing of the Complaint, 6 not a six-year period as Plaintiff




6     Although neither Defendants nor Plaintiff have raised the subject, the Court notes that
      a possibility exists that equitable tolling issues may arise in this case. However, “courts
      frequently permit notice to be keyed to the three-year period prior to the filing of the
      complaint, with the understanding that challenges to the timeliness of individual
      plaintiffs’ actions will be entertained at a later date.” Trinidad v. Pret A Manger (USA)
      Ltd., 962 F. Supp. 2d 545, 564 n.14 (S.D.N.Y. 2013) (internal quotation marks omitted).
      Should such issues arise at a later stage in this litigation, the Court will address them
      then.

                                              12
requests. (See id.). “The FLSA has a two-year limitations period for non-willful

violations and a three-year limitations period for willful violations.” Ramos,

2016 WL 1106373, at *5; 29 U.S.C. § 255(a). The NYLL, on the other hand,

has a six-year limitations periods. Islam, 2019 WL 5198667, at *8; N.Y. Labor

Law § 198(3). In support of a six-year period, Plaintiff simply argues that

allowing such a duration is “the common practice in the Second Circuit” when

plaintiffs assert both FLSA and NYLL claims. (See Pl. Reply 9). While the

Court recognizes that some courts in this Circuit have indeed granted six-year

notice periods, see, e.g., Fonseca v. Dircksen & Talleyrand, Inc., No. 13 Civ.

5124 (AT), 2014 WL 1487279, at *6 (S.D.N.Y. Apr. 11, 2014), there is equal

authority supporting a three-year period where the plaintiff is only seeking

conditional certification of his FLSA claims, see, e.g., Islam, 2019 WL 5198667,

at *8 (denying a six-year period because it “would be confusing to employees

who are ineligible for the FLSA opt-in class to receive the opt-in notice, which

does not relate to any state law claims”); Iriarte, 2015 WL 8900875, at *5-6

(denying a six-year period for the same reason); Lujan v. Cabana Mgmt., Inc.,

No. 10 Civ. 755 (ILG), 2011 WL 317984, at *9 (denying a six-year period for the

same reason). The Court is persuaded that providing notices to plaintiffs who

may not have a claim under the FLSA would serve only to confuse employees,

rather than “promote judicial efficiency” as Plaintiff claims. (See Pl. Reply 10).

Thus, the Court deems a three-year period more than appropriate for Plaintiff’s

purposes.




                                        13
             b.    The Consent to Join Form

      Plaintiff also seeks approval to send a “Consent to Become A Party Under

the FLSA” Form to potential plaintiffs. (Dkt. #23-1 at 3). Potential plaintiffs

are given the ability to provide their names, addresses, contact information,

and social security numbers to Plaintiff’s counsel if they wish to join the

lawsuit and to designate Plaintiff’s counsel as their own representative. As

with the proposed notice, the Court will only approve the consent to join form if

it is changed to reflect the approved putative class and the applicable three-

year notice period. Additionally, the Court will not approve the consent to join

form if it asks potential plaintiffs to provide their social security numbers. The

Court will address this issue further below.

             c.    Pre-Certification Discovery

      Finally, the Court considers Plaintiff’s request for pre-certification

discovery. Specifically, Plaintiff requests, within ten days of the issuance of

this Opinion and Order, the production in Excel format of names, titles,

compensation rates, dates of employment, last known mailing addresses, email

addresses, and all known telephone numbers of all employees within the

putative class. (Pl. Br. 1). Plaintiff also seeks the social security numbers of

the relevant employees, in the event that mailings are returned as

undeliverable and Plaintiff’s counsel must “perform a skip trace to obtain a

valid address.” (Id. at 11).

      Defendants have raised no objections to Plaintiff’s discovery request.

Nevertheless, the Court takes issue with both the time requested for production

                                        14
and the request for social security numbers. As to the former issue, although

there is some precedent for such a short time-frame, see, e.g., Laroque v.

Domino’s Pizza, LLC, 557 F. Supp. 2d 346, 357 (E.D.N.Y. 2008), the more

common amount of time given is 14 days, see, e.g., Valerio, 314 F.R.D. at 76;

Sharma v. Burberry Ltd., 52 F. Supp. 3d 443, 465 (E.D.N.Y. 2014); Zaldivar v.

JMJ Caterers, Inc., 166 F. Supp. 3d 310, 327 (E.D.N.Y. 2016). As to the latter

issue, the Court recognizes that in some instances, other courts have permitted

the plaintiff to request the social security numbers of putative class members.

See Patton v. Thomson Corp., 364 F. Supp. 2d 263, 268 (E.D.N.Y. 2005).

However, the Court believes the greater weight of authority goes against

authorizing the collection of such sensitive information “in the first instance

and without a showing that the information is necessary.” See Zaldivar, 166 F.

Supp. 3d at 326-27 (collecting cases denying the production of social security

numbers). If Plaintiff is unable to contact some potential opt-in plaintiffs with

the other information it receives from Defendants, Plaintiff may renew his

application for social security numbers. Otherwise, the Court does not believe

the situation necessitates such a step at this time.

      Having addressed those two concerns, and having reviewed the parties’

submissions, the Court finds all of the requested information, excepting the

social security numbers, appropriate. Plaintiff’s request for pre-certification

discovery, in accordance with this Opinion, is granted.




                                        15
                                      CONCLUSION

      For the reasons set forth above, Plaintiff’s motion is GRANTED, but solely

as to bussers and servers employed at Pietro’s on or after December 31, 2015.

Plaintiff is hereby ORDERED to revise the Proposed Notice 7 and Consent to

Join form within seven days of the date of this Order. Furthermore, Plaintiff is

ORDERED to provide a proposed Publication Order to the Court encompassing

Plaintiff’s requests, consistent with this Opinion, within seven days of the date

of this Order.

      Defendants are ORDERED to provide Plaintiff, in Excel format, with the

names, titles, compensation rates, dates of employment, last knowing mailing

addresses, email address, and all known telephone numbers of all employees

within the putative class within 14 days of the date of this Order.

      Finally, Plaintiff is ORDERED to mail the final Notice and Consent to

Join form no later than 30 days after Defendants produce the names and

relevant information for potential collective members.

      The Clerk of Court is directed to terminate the motion at Docket Entry

22.




7     Plaintiff has requested that the Court order the parties to meet and confer regarding the
      Proposed Notice. Insofar as the parties wish to meet and confer and amicably negotiate
      a Proposed Notice in accordance with this Opinion, the parties should feel free to do so.
      However, based on the parties’ submissions, the Court believes that this Opinion
      resolves any disputes regarding the Proposed Notice.

                                             16
     SO ORDERED.

Dated:   November 21, 2019
         New York, New York        __________________________________
                                       KATHERINE POLK FAILLA
                                      United States District Judge




                              17
